Marston, C. J.
Whether the respondent in this case could have interposed a valid objection in the police court to the complaint and warrant under which he was arrested, or either of them, either in form or substance, we need not determine. An examination was had without objection and the respondent held for trial, and we are of opinion that he could not for the first time raise such objections when called upon to plead to the information, as the charge contained in the information was embraced in the complaint and warrant and covered by the examination.
The motion made to strike out the testimony of certain of *489the witnesses was properly denied, as the evidence given, in part at least, was competent as against the respondent, and .the motion to strike out included this also. The court also properly refused to withdraw the case from the consideration of the jury.
We discover no error in the record and it must be so certified to the Recorder’s Court.
The other Justices concurred.